443 F.2d 908
UNITED STATES of America, Appellee,v.Danny Richard NELSON, Appellant.
No. 71-1044.
United States Court of Appeals, Ninth Circuit.
June 7, 1971.

Byron K. Meredith, Reno, Nev., for appellant.
Bart M. Schouweiller, U.S. Atty., Reno, Nev., for appellee.
Before DUNIWAY, CARTER, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant, Danny Richard Nelson, seeks reversal of his conviction for violating 18 U.S.C. § 2312 (interstate transportation of a stolen motor vehicle).


2
Nelson purchased the vehicle in question in Sacramento with a forged check. He drove it to Nevada where he was stopped by a Nevada patrolman. Nelson produced the title to the car, but he had no driver's license. He accompanied the patrolman to the police station where the officer learned of the purchase and the forgery. Nelson was advised of his rights and then questioned. He confessed to the theft and to the transportation. He was questioned again two and one half hours later by an FBI agent who also advised him of his rights. Nelson again confessed.


3
Nelson argues that neither his confessions nor the document of title that he surrendered to the officer should have been introduced against him. The record discloses that the automobile title certificate was not obtained by a search. Nelson voluntarily handed it to the officer who requested only that Nelson produce his driver's license and registration. His confessions were made after he had been adequately informed of his rights as required by Miranda v. Arizona (1966) 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.


4
Nelson argues also that the vehicle in this case was not stolen within the meaning of section 2312. His reading of the statute has been rejected by the Supreme Court. United States v. Turley (1957) 352 U.S. 407, 77 S.Ct. 397, 1 L. Ed.2d 430.


5
The conviction is affirmed.